Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits of US 16/799,398 filed on 02/24/2020 which is filed as a CIP of PCT/US2018/047748 filed on 08/23/2018 which claims US priority benefit of US Provisional 62/549,644 filed on 08/24/2017.
Claims 1-20 are pending and under examination.
Nucleotide and/or Amino Acid Sequence Disclosures
Please see attached PTO-2301.  Appropriate correction is required as a complete response to this Office Action.
Drawings
The drawings are objected to because FIG. 14C is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/549,644 filed on 08/24/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 2, the ‘644 Provisional does not appear to support the limitation of 0.5 days post.  The ‘644 shows performing the method at 0.4 days without success.  The ‘644 shows success at 0.7 days but does not teach the method using the limitation of 0.5 days.  Thus, claim 2 does not receive priority to 08/24/2017.
Claim Objections
Claim 7 is objected to because of the following informalities:  For improved clarity: amend “single-stranded (ssDNA) repair template” to “single-stranded DNA (ssDNA) repair template”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-18 and 20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14-18 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 14-18 and 20 are drawn to a reproductive organ containing a fertilized zygote from a subject.  The specification is consistent with the reproductive organ being within a human being. See para 0029 which explicitly states that the subject may be a human.  A claim to a reproductive organ within a human body is construed as being directed to a human organism and is excluded from the scope of patentable subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding base claim 1, it is unclear whether the method requires that the reproductive organ referred to in parts (a)-(c) must contain a fertilized zygote as recited in the preamble.  The term “after a time period” is consistent with a time over 30 hours (see claim 2 which recites 33.6 hours).  However, a fertilized zygote would not remain a zygote after 30 hours because it would divide by 30 hours and no longer be considered a zygote.  Claim 3 is remedial because the time period is consistent with a zygote that has not divided.  Claims 2 and 4-13 are indefinite because they depend from claim 1 and are not remedial.
Additionally claim 8 contains the trademark/trade name NEPA21.  
Additionally claim 9 contains the trademark/trade name CUY21EDIT II.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe a particular type of electroporator and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato in “Intraoviductal Introduction of Plasmid DNA and Subsequent Electroporation for Efficient In Vivo Gene Transfer to Murine Oviductal Epithelium” (Molecular Reproduction And Development 2005 Vol. 71: pages 321-330).
Regarding base claims 1 and 14, Sato teaches a method for germline genome engineering in a subject having a reproductive 5organ containing a fertilized zygote. (See Title and Abstract, entire article).  Regarding the intended use in the preamble, Sato recites in last sentence of abstract that this system “may enable development of new factors regulating development of preimplantation embryos…”
Regarding part (a), Sato teaches isolating or obtaining the reproductive organ from the subject after a time period following insemination of the subject.  (See Abstract, lines 7-9: “In this study, we developed an efficient method for transfection of oviductal epithelium using in vivo electroporation (EP) in mice”.   On page 322, Sato teaches that mice were mated (inseminated) and the day the “plug” was seen (indicating pregnancy) was designated E 0 of pregnancy.  Pregnant mice were subjected to surgery at E 0.6 (corresponding to 14:00-15:00 of the day the plug was recognized” (see pages 322 under “Mice, lines 15-19). Plasmid DNA was injected and electroporation was performed (See legends for Fig. 1A and 1B on page 323).  Regarding claim interpretation for  “isolating or obtaining the reproductive organ from the subject after a time period following insemination of the subject”, the instant specification states in paragraph 0037:
[0037] The time period following insemination may be measured as done by the present inventors in the non-limiting Examples. Briefly, female mice subjects were mated with males. Matings were set up at 16:00-17:00, and copulation plugs were confirmed by visual inspection the next morning (9:00-10:00). They designated day 0 of gestation at 0:00 (midnight) according to Manipulating the Mouse Embryo: A Laboratory Manual [30], and the females with plugs were designated as day 0.4 of gestation at 10:00 and day 0.7 of gestation at 16:00.

Thus, Sato meets the limitation of claims 1 and 14 of “after a time period following insemination”.
Regarding part (b), Sato teaches introducing a reagent composition into the reproductive organ, the reagent composition comprising an exogeneous 10polynucleotide plasmid, (see title and abstract, lines 9-13).
Regarding part (c), Sato teaches electroporating the reproductive organ (see title, abstract, lines 15-22; Fig 1B legend).  
Regarding claim 2, on page 322, Sato teaches that mice were mated (inseminated) and the day the “plug” was seen (indicating pregnancy) was designated E 0 of pregnancy.  Pregnant mice were subjected to surgery at E 0.6 (corresponding to 14:00-15:00 of the day the plug was recognized” (see pages 322 under “Mice, lines 15-19).  Thus Sato is being interpreted to meet the limitation that the time period is between 0.5 days (12 hours) to 1.4 days (33.6 hours).  
Regarding claim 3, on page 322, Sato teaches that mice were mated (inseminated) and the day the “plug” was seen (indicating pregnancy) was designated E 0 of pregnancy.  Pregnant mice were subjected to surgery at E 0.6 (corresponding to 14:00-15:00 of the day the plug was recognized” (see pages 322 under “Mice, lines 15-19).  Thus Sato is being interpreted to meet the limitation that the time period is about 0.7 days (16.8 hours).  
Regarding claim 4 Sato teaches the reagent composition comprising an exogeneous 10polynucleotide plasmid (see title and abstract).  Prior art that anticipates claim 1 also anticipates claim 4 because claim 4 further limits the nuclease system of claim 1 but the nuclease system is written in the alternative in claim 1 to “an exogeneous 10polynucleotide”. Because claim 4 does not actually require the nuclease system of claim 1, this is not a required limitation regarding applying prior art as presently written.  
Claim 5-6 depend from claim 4 and further limit the “RNA-programmable nuclease” recited in claim 4.  However, the nuclease system of claim 4 is written in the alternative in claim 1 and is not a required limitation regarding applying prior art.  Prior art that anticipates claim 1 also anticipates claims 4-6.
Regarding claim 10, Sato teaches that the subject is inseminated by mating the subject with another subject.  (See page 322 under section: “Mice”, lines 6-12).
Regarding claims 11 and 19, Sato teaches that the subject is a mouse which meets the limitation of rodent.  (See Abstract and page 322 under section: “Mice”.
Regarding claims 12 and 20, Sato teaches that the reproductive organ is an oviduct. (See Abstract and page 322, under section “GTOVE”, lines 1-2).   
Regarding claim 13, Sato teaches that the reagent composition is introduced into the oviduct by injecting the reagent composition into the lumen of the oviduct (specifically ampulla).  (See page 323, lines 1-2, and Fig 1B legend).
Regarding claim 15 Sato teaches the reagent composition comprising an exogeneous 10polynucleotide plasmid (see title and abstract).  Prior art that anticipates claim 14 also anticipates claim 15 because claim 15 further limits the nuclease system of claim 14 but the nuclease system is written in the alternative in claim 14 to “an exogeneous 10polynucleotide”. Because claim 15 does not actually require the nuclease system of claim 14, this is not a required limitation regarding applying prior art as presently written.  
Claim 16-17 depend from claim 15 and further limit the “RNA-programmable nuclease” recited in claim 15.  However, the nuclease system of claim 15 is written in the alternative in claim 14 and thus is not a required limitation regarding applying prior art.  Thus prior art that anticipates claim 14 also anticipates claims 15-17.


Claim(s) 1-2, 4-6, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al in “GONAD: Genome-editing via Oviductal Nucleic Acids Delivery system: a novel microinjection independent genome engineering method in mice” (Scientific Reports, published 06/22/2015; Vol. 5, No.11406: pages 1-11).
Regarding independent claims 1 and 14, Takahashi et al teach a method for germline genome engineering in a subject having a reproductive 5organ containing a fertilized zygote.  (See Abstract).
Regarding part (a) Takahashi et al teaches isolating or obtaining the reproductive organ from the subject after a time period following insemination of the subject. (See Abstract and FIG.1). 
Regarding part (b) Takahashi et al teaches introducing a reagent composition into the reproductive organ, the reagent composition comprising a nuclease system including an exogeneous 10polynucleotide. (See Abstract).
Regarding part (c) Takahashi et al teaches electroporating the reproductive organ. (See Abstract). 
Regarding claim 2, Takahashi et al teaches that the time period is between 0.5 days (12 hours) to 1.4 days (33.6 hours).  (See FIG.1, showing Day 1.5 of pregnancy).
15 Regarding claims 4 and 15, Takahashi teaches that the nuclease system comprises an RNA- programmable nuclease polypeptide and a guide RNA polynucleotide.  (See Abstract).
Regarding claims 5 and 16, Takahashi teaches that the RNA-programmable nuclease polypeptide comprises a Cas9 polypeptide and the guide RNA comprises a crRNA and a tracrRNA.  (See paragraph bridging pages 3-4). 

Regarding claims 6 and 17, Takahashi does not teach that the RNA-programmable nuclease polypeptide 20comprises a Cpfl polypeptide but as presently written, this limitation is in the alternative.  Base claims 1 and 14 each recite the alternatives of “a nuclease system” or “an exogenous polynucleotide”.  Takahashi teaches “an exogenous polynucleotide”. (See Abstract).
Regarding claim 10, Takahashi teaches that the subject is inseminated by mating the subject 5with another subject.  (See FIG 1, part 1).
Regarding claims 11 and 19, Takahashi teaches that the subject is a mouse (See Abstract; FIG 1, part 1).  
Regarding claims 12 and 20, Takahashi teaches that the reproductive organ is an oviduct. (See FIG 1, part 3).
Regarding claim 13, Takahashi teaches that the reagent composition is introduced into the oviduct by injecting the reagent composition into the lumen of the oviduct.  (See FIG 1, part 3).
10 	


Claim(s) 1-7, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurumurthy et al in “GONAD: a novel CRISPR/Cas9 genome editing method that does not require ex vivo handling of embryos” (Curr Protoc Hum Genet, published January 1, 2017; Vol. 88: pages 1-17).
Regarding base claims 1 and 14, Gurumurthy teaches a method for germline genome engineering in a subject having a reproductive 5organ containing a fertilized zygote. (See Title and Abstract, entire article).  
Regarding part (a), Gurumurthy teaches isolating or obtaining the reproductive organ from the subject after a time period following insemination of the subject.  (See page 5, Section “Preparation of mice for GONAD procedure”).
Regarding part (b), Gurumurthy teaches introducing a reagent composition into the reproductive organ, the reagent composition comprising CRISPR/Cas nuclease system including an exogeneous 10polynucleotide plasmid.  (See page 6, Section IV: “Intraoviductal instillation of nucleic acids”).  
Regarding part (c), Gurumurthy teaches electroporating the reproductive organ. (See page 7, Section V: “In vivo electroporation”).  
Regarding claim 2, Gurumurthy teaches that the time period is between 0.5 days (12 hours) to 1.4 days (33.6 hours).  (See page 9, para 4 and 5).
Regarding claim 3, Gurumurthy teaches that the time period is about 0.7 days (16.8 hours).  (See page 9, para 4 and 5).
Regarding claim 4, Gurumurthy teaches that the nuclease system comprises an RNA- programmable nuclease polypeptide and a guide RNA polynucleotide.  (See Tile, Abstract, page 5, Section I: “Preparation of nucleic acids (genome editing components) solution”).
Regarding claim 5, Gurumurthy teaches that the RNA-programmable nuclease polypeptide comprises a Cas9 polypeptide and the guide RNA comprises a crRNA and a tracrRNA.  (See Tile, Abstract, page 5, Section I: “Preparation of nucleic acids (genome editing components) solution”).
Regarding claims 6 and 17, Gurumurthy does not teach that the RNA-programmable nuclease polypeptide 20comprises a Cpfl polypeptide but as presently written, this limitation is in the alternative.  Base claims 1 and 14 each recite the alternatives of “a nuclease system” or “an exogenous polynucleotide”.  Gurumurthy teaches “an exogenous polynucleotide”. (See Tile, Abstract, page 5, Section I: “Preparation of nucleic acids (genome editing components) solution”).
Regarding claims 7 and 18, Gurumurthy teaches that the reagent composition further comprises a single-stranded DNA (ssDNA) repair template. (See 5, Section I: “Preparation of nucleic acids (genome editing components) solution”, last sentence).

Regarding claim 10, Gurumurthy teaches that the subject is inseminated by mating the subject 5with another subject.  (See page 5, Section “Preparation of mice for GONAD procedure”).
Regarding claims 11 and 19, Gurumurthy teaches that the subject is a mouse. (See page 5, Section “Preparation of mice for GONAD procedure”).  
Regarding claims 12 and 20, Gurumurthy teaches that the reproductive organ is an oviduct.  (See abstract, line 6).
Regarding claim 13, Gurumurthy teaches that the reagent composition is introduced into the oviduct by injecting the reagent composition into the lumen of the oviduct.  (See page 7, Section V(13), line 1).
Regarding claim 15, Gurumurthy teaches that the nuclease system comprises an 15RNA-programmable nuclease polypeptide and a guide RNA polynucleotide.  
Regarding claim 16, Gurumurthy teaches that the RNA-programmable nuclease polypeptide comprises a Cas9 polypeptide and the guide RNA comprises a crRNA and a tracrRNA.  

Allowable Subject Matter
Claims 8 and 9 are free of the prior art.
Conclusion
No claims allowed.
Relevant prior art: 
Kaneko et al in “Simple knockout by electroporation of engineered endonucleases into intact rat embryos” (Scientific Reports Vol. 4: No. 6382: pages 1-5; published October 1, 2014) is related art.  However, Kaneko differs from the present claimed invention because it teaches an electroporated embryo containing a CRISPR/Cas nuclease system that has been transferred into an oviduct but does not teach a reproductive organ/oviduct containing a fertilized zygote containing the CRISPR/Cas nuclease system.

Peng et al (J.Reprod. Dev. Vol. 61, No.6: pages 559-564, published 2015) teaches electroporation of zygotes with exogenous siRNA nucleic acids.  However, Peng does not place these zygotes into a reproductive organ but rather grows them into blastocyst stage in culture.
Hur et al “Targeted mutagenesis in mice by electroporation of Cpf1 ribonucleoproteins” (Nature Biotechnology Vol 34, No 8, August 2016, pages 807-808).  However, Hur et al does not teach a reproductive organ/oviduct containing a fertilized zygote containing the CRISPR/Cpf1 nuclease system.
US2012/0202985 to Misaghi et al (published August 9, 2012).  Especially regarding claim 14, Misaghi et al teaches a reproductive organ, specifically an oviduct, containing a microinjected fertilized zygote from a mouse, the reproductive organ comprising a reagent composition, and the reagent composition comprising an exogenous polynucleotide. (See ref claim 34).  However, Misaghi et al does not meet the limitation of “after a time period following insemination of the subject” because the microinjected zygote (fertilized egg) was transferred to a pseudopregnant mouse surrogate.  Thus the reproductive organ with the microinjected zygote was in a surrogate subject and not an inseminated subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658